     CASE 0:20-cr-00156-PJS-DTS Doc. 114 Filed 11/10/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                          Criminal No. 20-156(2) (PJSiDTS)

 UNITED STATES OF AMERICA.                   )
                                             )
                      Plaintiff,             )
                                             )   PLEA AGREEMENT AND
               v.                            )   SENTENCING STIPULATIONS
                                             )
 ALEX BLANTON BARKER.                        )
                                             )
                      Defendant.             )

       The United States of America and the defendant, ALEX BLANTON BARKER,

agree to resolve this case on the following terms and   conditions. This plea agreement

binds only the defendant and the United States Attorney's Office for the District of

Minnesota. It does not bind any other United States Attorney's Office or any other federal

or state agency.

       l.   Charqes. The    defendant agrees to plead guitty to Count   I of the Indictment,
which charges him with conspiracy to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a controlled substance, in

violation of 2l U.S.C. $$ 8al(a)(l), 841(b)(1XA) and 846. In return, the government

agrees to move to dismiss Count 2 of the Indictment at the time   of sentencing.

       2.   Factual Basis. The defendant agrees to the following facts and further agrees

that, were this matter to go to trial, the United States would prove the following facts

beyond a reasonable doubt: Beginning in or about August 201,9, and continuing through

on or about August 5,2020, the defendant conspired with Brian Michael Orndorff, Jarrett

David Dainty, Robert Angelo Martinez, William Dennis Shields and others to distribute


                                                                         TCIRNHD"p
                                                                             Not, 12 2020 \\'*
     CASE 0:20-cr-00156-PJS-DTS Doc. 114 Filed 11/10/20 Page 2 of 6




500 grams or more of a mixture and substance containing a detectable amount of

methamphetamine. During the period of the conspiracy, the defendant would assist

Orndorff to obtain large quantities of methamphetamine from various suppliers in Arizona

and to distribute the methamphetamine to customers in the Twin Cities area and elsewhere.

On February 10, 2020, the defendant was arrested along with Orndorff near Owatonn4

Minnesota, and found             in   possession   of approximately 3l      pounds   of high punty
methamphetamine. The defendant stipulates and agrees ttrat he conspired to distribute 500

grams   or      more   of a mixture and substance            containing   a   detectable amount of

methamphetamine,0rat he possessed and distributed over 50 pounds of methamphetamine

in furtherance of the conspiracy, that he acted voluntarily, and that he knew his actions

violated the law.

       3.    Waiver of Pretrial Motions. The defendant understands and agrees that he

has certain rights to    file pretrial motions in this case. As part of this plea agreement, and

based upon the concessions              of the United States contained        herein, the defendant

knowingly, willingly and voluntarily agrees to give up the right to file any pretrial motions

in this case.

       4.    Statutorv Penalties. The parties agree that Count            I of the Indictment carries
the following statutory penalties:

                 a. a mandatory minimum sentence of l0 years in prison;
                 b. a ma:<imum of life in prison;
                 c.    a supervised release term     of at least five years and up to life;

                 d.    a fine   of up to $10,000,000;
     CASE 0:20-cr-00156-PJS-DTS Doc. 114 Filed 11/10/20 Page 3 of 6

                                                                                                 !



                                                                                                 I



              e.   the forfeiture of drug-related assets; and

              f.   a mandatory special assessment   of $100.00.

       5.   Additlonal Conseouences. The defendant understands that as a result of his

convictio4 he could be assessed the costs of prosecution and be denied certain federal

benefits pursuant to   2l u.s.c. $ 862(a)(l).
       6.   Revocation of Sunervised Release. The defendant understands that ifhe were

to violate any condition of supervised release, he could be sentenced to an additional term

of imprisonment up to the length of the original supervised       release term, subject to the

statutory maximums set forth in l8 U.S.C. $ 3583.

       7.   Guidellne Calculations. The parties acknowledge that the defendant will be

sentenced in accordance    with l8 U.S.C. $$ 3551, et seq. Nothing in this plea agreement

should be construed to limit the parties from presenting any and all relevant evidence to

the Court at sentencing. The parties also acknowledge the Court will consider the United

States Sentencing Guidelines in determining the appropriate sentence and stipulate to the

following guideline calculations:

              a.   Base Offense Level. The parties agree that the base offense level is 38
                   (4.5 kilograms or more of actual methamphetamine). USSG g
                   2Dl.l(c)(l).

              b.   Specific Offense Characteristics. The defendant may be eligible for a
                   two-level decrease under the "safety-valve" provisions. USSG $
                   2Dl.l(bxl8). The parties agroe that no other specific offense
                   characteristics apply in this case.

              c.   Acceptance of Responsibilitland Other Chapter Three Adjustments.
                   The parties also agree ttrat if the defendant (l) provides full, complete
                   and truthful disclosures to the United States Probation and Pretrial
     CASE 0:20-cr-00156-PJS-DTS Doc. 114 Filed 11/10/20 Page 4 of 6




                  Service Office, including providing complete, accurate and truthful
                  financial information; (2) testifies tuthfully during the change of plea
                  and sentencing hearings; (3) complies with this agreement; and (4)
                  undertakes no act inconsistent with acceptance of responsibility before
                  the time of sentencing, the government agrees to recommend that the
                  defendant receive a two-level reduction for acceptance of responsibility
                  under USSG $ 3El.l(a), &d to move for an additional one-level
                  reduction under $ 3El.l(b). Whether there will be a reduction for
                  acceptance of responsibility shall be determined by the Court in its
                  discretion. The parties agree that no other Chapter Three adjusnnents
                  apply in this case.

                  Criminal History Categorv. Based on the information cunently
                  available to the parties, the defendant appears to have a criminal history
                  category of   I.    The defendant's actual criminal history will be
                  determined by tlre Court based on the information presented in the
                  presentence investigation and by the parties at the time of sentencing.

             e.   Guideline Range. If the defendant is "safety-valve" eligible and has a
                  total offense level is 33 (base offense level of 38, decreased by two levels
                  under the "safety-valve" provisions, and decreased by three levels for
                  timely acceptance of responsibility), and his criminal historycategory is
                  I, his guideline range would be 135 to 168 months.

                  Fine Range. If the total offense level is 33, the fine range would be
                  $35,000 to $10,000,000. USSG $ 5E1.2.

                  Supervised Release. The Sentencing Guidelines          call for a term of
                  supervised release of five years. USSG $ 5D1.2.

                  Sentencins Recommendation and Departures. The parties reserve the
                  right to make departure motions and to oppose any such motions made
                  by the opposing party. The parties also reserve the right to argue for a
                  sentence outside the applicable guideline range.

       8. Discretion   of the Court. The foregoing stipulations bind the parties but not

the Court. The parties undersand the Sentencing Guidelines are advisory and their

application is a matter falling solely within the Court's discretion. The Court may make

its own determination regarding the applicable guideline factors and the applicable criminal
     CASE 0:20-cr-00156-PJS-DTS Doc. 114 Filed 11/10/20 Page 5 of 6




history category. The Court may also depart from the applicable Guidelines. If the Court

determines the applicable guideline calculations       or the defendant's criminal    history

category are different from that stated above, the parties may not withdraw from this

agreemenl and the defendant will be sentenced pursuant to the Court's determinations.

      9.        Special Assessment. The Guidelines require payment of a special assessment

in the amount of $100. USSG 0 5E1.3. The              defendant agrees   to pay the   special

assessment prior to sentencing.

       10. Fotfeitures. The defendant agrees to forfeit to the United States all of his
right, title and interest in the property described in the Forfeiture Allegation of the

Indictment.

       I   l.    Wsiver of Freedom of Informstion Act and Privacv      Act.   The defendant

waives all rights to obtain, directly or through otherq information about the investigation

and prosecution of this case under the Freedom of Information Act and the Privacy Act      of
t974,5 U.S.C. $$ 552,552A.

       12. Waivcr of Anneal. The           parties ar€ expr€ssly aware that Title 18, United

States Code, Section 3742, affords them the right to appeal the sentence imposed in this

case. Acknowledging this right, the parties hereby waive all rights confened by Title     18,

United States Code, Section 3742, to appeal the sentence on any ground except the

defendantmay appeal the sentence if the term of imprisonment imposed is greaterthan 168

months, and the government may appeal the sentence if the term of imprisonme,nt imposed

is less than 135 months.
     CASE 0:20-cr-00156-PJS-DTS Doc. 114 Filed 11/10/20 Page 6 of 6




      13. Comnlete Asreement.       This, along with any agreement signed by the parties

before entry of plea is the entire agreement and understanding between the United States

and the defendant. There are no other agreements, promises, representations, or

undentandings.

Dated:    November'aO, 2O2O             ERICA H. MacDONALD
                                        United States Attomey

                                         TZonazZtLr{"//r.*r.r
                                        BY: THOIvIAS M. HOLLENHORST
                                                      States Attorney



         November 10.2020
                                        ALEX BL          N BARKER
                                        Defendant

        November 10,2020

                                        Attorney for Defendant




                                           6
